108 F.3d 330
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.John A. WALKER, Plaintiff-Appellant,v.SUPREME COURT OF THE STATE OF NEW YORK, Herman Cahn, SupremeCourt Justice, Joseph P. Sullivan, E. Leo Milonas, DavidRoss, Sidney H. Asch, George Bundy Smith, the State of NewYork, Victor A. Kovner, Corporation Counsel, Herbert Lazar,Corporation Counsel, The City of New York, Defendants-Appellees.
No. 96-7904.
United States Court of Appeals, Second Circuit.
March 6, 1997.

APPEARING FOR APPELLANT:  John A. Walker, Pro Se, Brooklyn, New York
APPEARING FOR APPELLEES:  Julian L. KalkStein, Corporation Counsel's Office, City of New York, New York, New York (for defendants Kovner, Lazar, and City of New York) Michael O. Hueston, Attorney General's Office, State of New York, New York, New York (counsel for the remaining defendants)
PRESENT:  ELLSWORTH A. VAN GRAAFEILAND, THOMAS J. MESKILL, JOSE A. CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.


3
We affirm the judgment of the district court substantially for the reasons stated in Judge Schwartz's Order dated June 11, 1996.


4
We have considered all of plaintiffs' contentions on this appeal and have found them to be without merit.


5
Accordingly, the judgment of the District Court is AFFIRMED.